         Case 1:20-cv-10575-LTS-SLC Document 161 Filed 05/21/21 Page 1 of 2



                                                                                                           Sarah M. Matz
                                                                                                                    Partner
                                                                                                  sarah@adelmanmatz.com
                                                                                                        Dir: (646) 650-2213




May 21, 2021

VIA ECF

Hon. Laura Taylor Swain
                                                                            MEMO ENDORSED
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
Courtroom 17C
New York, NY 10007-1312

         Re:      JLM Couture, Inc. v. Hayley Paige Gutman (1:20-cv-10575-LTS)

Hon. Judge Swain:

        We represent Plaintiff JLM Couture, Inc. (“JLM”) in the above-referenced action. Pursuant
to Rule A.1.a.i of Your Honor’s Individual Practices, JLM files this letter to request that the Court
memo endorse this letter to direct the clerk in the ECF Development and Support Unit to associate
JLM’s opposition papers to Defendant Hayley Paige Gutman’s (“Gutman”) motion to dissolve, which
were filed on May 19, 2021 (Dkt Nos. 156-160) as an opposition to Gutman’s motion to dissolve (Dkt
No. 141).

        When we were filing on ECF as an opposition to a motion, the ECF system requires you to
link the opposition papers to the original motion event. However, ECF was not showing a motion or
order to show cause event for Gutman’s motion to dissolve (Dkt No. 141), to associate the opposition
papers with.1 In order to ensure that the papers were timely filed, we filed JLM’s opposition in
association with Dct No. 109, which was Gutman’s motion for reconsideration. We noted this to
Your Honor and opposing counsel in our email transmission of courtesy copies and indicated that we
would be speaking with the Clerk’s office to correct that issue.

       A clerk in the ECF Development and Support Unit has advised that he or another clerk can
associate JLM’s opposition to Gutman’s motion to dissolve (Dkt Nos. 156-160) with the correct
motion event i.e., Gutman’s motion to dissolve (Dkt No. 141) if directed to do so by the Court.

      JLM respectfully requests that the Court direct the ECF Development and Support Unit, or
any Clerk with such authorization, to associate Dkt Nos. 156-160 as an opposition to Gutman’s

ͳWe believe this issue occurred because the application was originally filed as an order to show cause, but no order to
show cause was ever issued. The Court’s May 5, 2021 Order “decline[d] to issue an order to show cause but treat[ed]
Defendant’s application as a motion to dissolve . . .”. As there was neither an order to show cause issued or a notice of
motion filed, we believe the event was not showing up in ECF as an event that opposition papers could be filed in
response to.

                                                     Adelman Matz P.C.
                                       Phone: (646) 650-2207 • Fax: (646) 650-2108
                              Mailing:                                                 Office:
                    1173A Second Avenue, Suite 153                          780 Third Avenue, 14th Floor
                      New York, New York 10065                               New York, New York 10017


          Case 1:20-cv-10575-LTS-SLC Document 161 Filed 05/21/21 Page 2 of 2
                                                                                              May 21, 2021
                                                                                               Page 2 of 3




motion to dissolve Dkt No. 141, instead of Dkt No. 109. This will avoid confusion in the Court’s
docket entries.

         We have conferred with Gutman’s counsel who has consented to this request.

       We appreciate the Court’s time and consideration, and should Your Honor need any further
information, we are available at the Court’s convenience.

                                        Respectfully Submitted,

                                        ADELMAN MATZ P.C.
                                           LMAN M



                                              M Matz,
                                        Sarah M. Matz Esq.




Cc.      Attorneys of Record (via ECF)

    The request is granted and the Clerk's Office is directed as set forth above. DE# 161 resolved.
    SO ORDERED.
    5/24/2021
    /s/ Laura Taylor Swain, Chief USDJ





